United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 7, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-41329
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JORGE LUIS GUTIERREZ-QUINTANILLA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:06-CR-121-ALL
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Government has filed an unopposed motion to summarily

affirm Jorge Luis Gutierrez-Quintanilla’s conviction and

summarily vacate his sentence and remand for resentencing in

light of Lopez v. Gonzales, 127 S. Ct. 625 (2005), and United

States v. Estrada-Mendoza, 475 F.3d 258 (5th Cir. 2007).        The

motion is GRANTED, the conviction is AFFIRMED, the sentence is

VACATED, and the case is REMANDED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.